§ 1610(c). The statute does not define what constitutes a “reasonable time.” Factors that courts

consider, however, include “procedures, including legislation, that may be necessary for payment of a

judgment by a foreign state, which may take several months; representations by the foreign state of

steps being taken to satisfy the judgment; or any steps being taken to satisfy the judgment; or

evidence that the foreign state is about to remove assets from the jurisdiction to frustrate satisfaction

of the judgment.” Ferrostaal Metals Corp. v. S.S. Lash Pacifico, 652 F. Supp. 420, 423 (S.D.N.Y.

1987) (quoting H.R. Rep. No. 1487, at 30 (1976), reprinted in 1976 U.S.C.C.A.N. 6604, 6629).

   II.      Analysis

         Seven months have passed since the Court entered the Judgment on October 16, 2020. See

Judgment. Although “the period of ‘reasonable time’ will of course vary according to the nuances of

each case,” Ned Chartering & Trading, Inc. v. Republic of Pakistan, 130 F. Supp. 2d 64, 67 (D.D.C.

2001), shorter periods of time have been considered “reasonable” in numerous cases. Owens v.

Republic of Sudan, 141 F. Supp. 3d 1, 9 (D.D.C. 2015) (three months); Ned Chartering, 130 F. Supp.

2d at 67 (six weeks); Gadsby & Hannah v. Socialist Republic of Romania, 698 F. Supp. 483, 486

(S.D.N.Y. 1988) (two months). Specifically, courts have found that two and five months were

reasonable amounts of time when executing a judgment against Defendant. OI Eur. Grp. B.V. v.

Bolivarian Republic of Venezuela, 419 F. Supp. 3d 51 (D.D.C. 2019); Crystallex Int’l Corp. v.

Bolivarian Republic of Venezuela, No. 16 Civ. 661, 2017 WL 6349729 (D.D.C. June 9, 2017).

         Defendant does not contest that other courts have found this amount of time reasonable. Def.

Mem. at 6, ECF No. 72. Rather, Defendant argues that given the specific circumstances in

Venezuela, the Court should not permit attachment at this time. Id. at 6–7.

         First, Defendant argues that it “cannot reasonably be expected to make payments from

Venezuela’s public fisc at this time” because “[n]ot only is a humanitarian crisis of daunting

proportions consuming all of the available resources and attention of” Defendant, but it also does not

                                                    2
have access to the “necessary levers of power” to access the funds, such as the Finance Ministry, the

Exectuive Branch, and the Supreme Court. Id. at 3. The Court recognizes that Defendant is not

attempting to evade judgment at this time. Id. at 4 (“To be clear . . . the Guaidó government is fully

committed to honoring all of the Republic’s debt obligations.”). However, Defendant’s inability to

access funds demonstrates that it has not taken steps to satisfy the judgment. Moreover, Defendant

has not provided a timeline for doing so. This uncertainty “bolsters plaintiff’s argument that it should

be allowed to seek attachment.” OI European Grp. B.V., 419 F. Supp. 3d at 55–56.

       Second, Defendant argues that it is premature to issue a § 1610(c) order, because Plaintiffs

lack a license from the Treasury Department’s Office of Foreign Assets Control (“OFAC”) permitting

them to execute a judgment against Defendant. Def. Mem. at 4. OFAC regulations require such a

license for the enforcement of a judgment “through execution, garnishment, or other judicial process

purporting to transfer or otherwise alter or affect [blocked] property or interests in [such] property.”

OFAC, Frequently Asked Questions No. 808 (Dec. 9, 2019),

https://home.treasury.gov/policy-issues/financial-sanctions/faqs/808. Plaintiffs concede they do not

have such a license. Pl. Mem. at 4, ECF No. 69-1. However, a court may issue a § 1610(c) order

before OFAC grants a license to act on Defendant’s assets. See Cystallex Int’l Corp. v. Bolivarian

Republic of Venezuela, 17 Misc. 151 (D. Del. Aug. 9, 2018, July 16, 2020), ECF Nos. 78, 212 at 10.

       Third, Defendant argues that any order on this motion by the Court would implicate United

States foreign policy interests, “and the execution of judgments against the Republic’s assets in the

United States would be greatly damaging to Guaidó, the interim government, and U.S. foreign policy

goals in Venezuela.” Def. Mem. at 5 (quoting Crystallex Int’l Corp., No. 17 Misc. 151, ECF No.

212). The United States’ interest looms particularly large, Defendant contends, because this is the

first public debt case against Defendant to reach this stage of litigation, and thus it would be fitting to



                                                     3
“to permit the new Biden Administration to weigh in on the important foreign policy questions these

cases raise.” Id. at 6.

        The Biden administration may express its position on whether Plaintiffs can execute the

judgment and attach Defendant’s assets by determining whether to grant an OFAC license. See

Contrarian Cap. Mgmt., L.L.C. v. Bolivarian Republic of Venezuela, No. 19 Civ. 11018, 2020 WL

5849013, at *4 (S.D.N.Y. Oct. 1, 2020) (“To the extent that the policy of the Executive Branch is to

protect Defendant’s property in light of the tumult in Venezuela, that interest is fully served . . . by

the requirement that Plaintiff apply for an OFAC license before it can pursue Defendant’s assets[.]”);

Crystallex Int’l Corp., 17 Misc. 151, ECF No. 234 at 15. Unlike in Crystallex, which focused on the

special case of a judicial sale of important Venezuelan assets, the mere advertisement of which, the

Government contended, would cause “the Venezuelan people [to] seriously question the interim

government’s ability to protect the nation’s assets, thereby weakening it and U.S. policy in Venezuela

today,” Crystallex Int’l Corp., 17 Misc. 151, ECF Nos. 212-1 at 4, 234 at 33–34, here there is no

suggestion that issuing an order that a reasonable time has passed pursuant to § 1610(c) would cause

a foreign policy impact. See generally Def. Opp’n. Accordingly, the Court finds it unnecessary to

give the United States an opportunity to submit a statement of interest.




                                                     4
                                          CONCLUSION

       For the reasons stated above, Plaintiffs’ motion for an order finding that a “reasonable

period of time” has elapsed following the entry of judgment pursuant to 28 U.S.C. § 1610(c) is

GRANTED. The Clerk of Court is directed to terminate the motion at ECF No. 69.

       SO ORDERED.

Dated: May 27, 2021
       New York, New York




                                                  5
